Citation Nr: 0823758	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-37 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for squamous cell 
carcinoma, to include as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from March 1944 to 
April 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In July 2008, the Board granted a motion to advance this case 
on the docket for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation during the 
occupation of Hiroshima in January 1946.

2.  The evidence of record demonstrates that the veteran's 
squamous cell carcinoma is not related to active service or 
to ionizing radiation exposure.


CONCLUSION OF LAW

Squamous cell carcinoma was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred, to include as due to ionizing radiation 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for squamous cell carcinoma, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a December 2004 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of the assignment of effective dates or 
disability evaluations, there is no prejudice to the veteran 
because he was so notified in a July 2007 letter which was 
followed by a December 2007 readjudication.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a notice defect may be cured by the issuance of 
a fully compliant notification letter followed by a re-
adjudication of the claim).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although notice errors are presumed prejudicial, reversal is 
not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA medical opinion reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

The veteran claims entitlement to service connection for 
squamous cell carcinoma, to include as due to inservice 
ionizing radiation exposure.  

Service connection for a disability based upon radiation 
exposure can be awarded on three different legal bases.  
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain 
types of cancer that are presumptively service connected 
specific to radiation-exposed veterans.  See 38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  Second, radiogenic diseases 
may also be service connected.  See 38 C.F.R. § 3.311.  
Third, service connection may be granted when it is 
established that a disease diagnosed after discharge from 
service was otherwise incurred during active service, 
including as a result of exposure to radiation.  See 38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Under the first basis, a radiation-exposed veteran is a 
veteran who while serving on active duty, active duty for 
training, or inactive duty training, participated in a 
radiation-risk activity.  38 C.F.R. § 3.309(d)(3).  A 
radiation-risk activity includes the occupation of Hiroshima 
during the period from August 6, 1945 to July 1, 1946.  38 
C.F.R. § 3.309(d)(3)(ii)(B).  In a July 2005 letter, the 
Defense Threat Reduction Agency (DTRA) noted that it 
determined that the veteran was present in the Hiroshima area 
in January 1946.  Accordingly, the veteran is a radiation-
exposed veteran.  But squamous cell carcinoma is not a 
disease entitled to presumptive service connection.  38 
C.F.R. § 3.309(d)(1), (2).  Accordingly, the veteran is not 
entitled to presumptive service connection for squamous cell 
carcinoma as a radiation-exposed veteran under 38 C.F.R. 
§ 3.309.

Under the second basis, service connection may be granted on 
the basis of exposure to ionizing radiation and the 
subsequent development of a radiogenic disease within a 
specified time period.  38 C.F.R. § 3.311(b).  Squamous cell 
carcinoma, or skin cancer, is a listed radiogenic disease.  
38 C.F.R. § 3.311(b)(2).  Where a veteran was exposed to 
ionizing radiation as a result of participation in the 
occupation of Hiroshima between September 1945 and July 1946 
and developed skin cancer within 5 years of exposure, the 
claim shall be submitted to the Under Secretary for Benefits 
for consideration.  38 C.F.R. § 3.311(b), (c).  If any the 
above requirements have not been met, it shall not be 
determined that a disease has resulted from ionizing 
radiation.  38 C.F.R. § 3.311(b)(1).  Here, although the 
veteran was exposed to ionizing radiation as a result of 
participation in the occupation of Hiroshima, skin cancer was 
not diagnosed in 2001, more than 50 years after exposure.  
Accordingly, entitlement to service connection for squamous 
cell carcinoma is not warranted under 38 C.F.R. § 3.311.

Under the third basis, service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a), (d).  In order to establish service 
connection for a disability, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

The veteran's service medical records were negative for 
squamous cell carcinoma.

In a December 2000 private medical record, the veteran 
reported a history of skin lesions that were benign or basal 
cell/squamous cell carcinoma.  The veteran reported a history 
of radiation exposure at Hiroshima and Nagasaki.  August 
2001, September 2003, November 2003, September 2004, November 
2005, December 2005, June 2006, and October 2006 private 
records diagnosed squamous cell carcinoma of the left cheek, 
left forearm, left chest, left ear, right sideburn, and right 
forearm.  On a February 2005 Private Physician Certification 
Form, a private physician opined that the veteran's squamous 
cell carcinoma was at least as likely as not due to inservice 
radiation exposure 8 weeks after the atomic bomb attack.  

A June 2005 DTRA Scenario of Participation and Exposure for 
Occupation of Hiroshima noted that the veteran was exposed to 
radiation while serving near Hiroshima.  The Scenario laid 
out the basis for the dose assessment which included the 
veteran's statements regarding his service and exposure and 
information from historical personnel records such as deck 
logs and morning reports.  In a July 2005 letter, the DTRA 
determined the veteran's radiation dose reconstruction based 
on the exposure as found in the Scenario.  An August 2005 VA 
medical opinion from the Chief Public Health and 
Environmental Hazards Officer was obtained.  The examiner 
reviewed the veteran's allegations, the DTRA dose 
reconstruction and Scenario, and various medical studies.  
The physician concluded that, based on the above, the 
veteran's squamous cell carcinoma was not attributable to 
inservice radiation exposure.  

The evidence of record does not support a finding of service 
connection for squamous cell carcinoma, to include as due to 
radiation exposure.  There are various squamous cell 
carcinoma diagnoses of record.  Degmetich v. Brown, 104 F.3d 
1328, 1333 (Fed. Cir. 1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  But there is no evidence of an 
inservice diagnosis of squamous cell carcinoma.  Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury).  
There is evidence of inservice radiation exposure.  Hickson, 
12 Vet. App. at 253.  Regardless, however, the other evidence 
of record indicates that the veteran's squamous cell 
carcinoma is not related to active service, to include 
radiation exposure.  Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  Squamous cell carcinoma was not 
diagnosed until 2001, over 50 years after discharge from 
active service.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  Additionally, a VA 
physician opined, upon a review of the veteran's allegations, 
inservice radiation exposure dose reconstruction, and medical 
studies, that his squamous cell carcinoma was not caused by 
his inservice radiation exposure.  Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (holding that factors for assessing 
the probative value of a medical opinion include the 
thoroughness and detail of the opinion); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the 
Board is not free to substitute its own judgment for that of 
an expert).  Although a private physician opined that the 
veteran's squamous cell carcinoma was due to his inservice 
radiation exposure, the physician did not cite to any 
clinical findings, medical studies, or dose estimates in 
support of that opinion.  Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) (the failure of the physician to provide 
a basis for an opinion goes to the weight or credibility of 
the evidence).  The Board thus accords more probative weight 
to the VA medical opinion than the private medical opinion.  
Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board must assess the credibility and 
probative value of the medical evidence in the record).  
Last, the veteran asserts that his squamous cell carcinoma is 
related to radiation exposure, but his testimony is not 
competent to establish such a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay 
testimony is competent to establish pain or symptoms, but not 
establish a medical opinion).  Accordingly, service 
connection for squamous cell carcinoma, to include as due to 
radiation exposure, is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for squamous cell carcinoma, to include as 
due to radiation exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


